Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION

1.	The application of Meo et al. for the "TECHNIQUE FOR DYNAMIC DISCOVERY, UPDATE AND PROPAGATION OF MULTICAST STREAM CAPABILITIES IN A CAPABILITY -AWARE NETWORK" filed 05/30/2019 has been examined.  Claims 1-20 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.

	Claim Objections
3.      Claims 1-14 discloses different steps of a method for “coupling”, “discovering”, “propagating”, “forming” but fails to indicate the device actually performing each of the steps.  It is not clear which entity performs the above functions.  The claims should be redrafted to positively recite the method and system of a device carrying out each of the steps.  Appropriate correction is required.
4.       Claims 5, 11, 13, 17 are objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional). Appropriate correction is required.

5.       Claim 15 calls for a system with an intended use of characterizing features of computer-readable storage medium claim.  Claim drafted in this form normally encounters numerous problems and does not clearly claim the gist of the disclosed invention.  Appropriate correction is required.  For examination purpose, the examiner assumes claim 15 is equivalent to claim 20.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

8.        Claims 1-3, 5-6, 8, 10-15, 17-18, 20  are rejected under 35 U.S.C. 103(a) as being unpatentable over Nagarajan et al. (US#9,838,303) in view of Gulrajani et al. (US#2018/0367451).
	As best understood, regarding claim 1, the references disclose a novel system for facilitating multicast flows through the network, according to the essential features of the claims.  Nagarajan et al. (US#9,838,303) discloses a method comprising: coupling, by at least one processor, an endpoint to a first hop router in a network environment (see Fig. 1; Col. 1, line 51 to Col. 2, line 67: distribution of multicast traffic over computer networks using Protocol Independent Multicast (PIM) to enable a last hop router (LHR) to perform source discovery and directly build or join a source tree  ); discovering, by the first hop router and from the endpoint, multicast flow characteristics information associated with the endpoint, the multicast flow Fig. 6; Col. 4, line 63 to Col. 5, line 10 & Col. 11, lines 27-38: PIM register message used to control multicast routing including a TLV field having an address of routing device ); propagating, by the first hop router via a flooding mechanism, the multicast flow characteristics information of the endpoint to additional network nodes in the network environment, wherein a set of the additional network nodes adds one or more multicast configurations in response to receiving the propagated multicast flow characteristics information of the endpoint (Fig. 10; Col. 16, line 41 to Col. 17, line 52: PIM flooding mechanism allows routers to learn source information without the need for shared trees); and forming, by the first hop router and at least a portion of the set of the additional network nodes, one or more multicast flows associated with the endpoint through the network environment, wherein the one or more multicast flows are formed based on the multicast flow characteristic information associated with the endpoint (Figs. 2A-B & 4-8; Col. 2, lines 8-22: PIM to enable a last hop router (LHR) to perform source discovery to learn source addresses of multicast groups for which the LHR has interested receivers). 
Ngarajan does not disclose expressly the process of propagating, by the first hop router via a flooding mechanism.  In the same field of endeavor, Gulrajani et al. (US#2018/0367451) teaches in in Fig. 1 a block diagram illustrated a multicast network with an implemented Assert mechanism, in which assert messages being sent to all connected Pes such that the messages are flooded into a core networl used for routing the multicast packets between Pes (para [0041], [0053]).  Gulrajani further teach at the first PE router, a multicast routing message including a multicast source, multicast group, an IP address of the PE router itself that may be used to para [0041] & para [0044]-[0047]).
Regarding claim 2, the reference further teaches wherein the multicast flow characteristics information is propagated from the first hop router to the additional network nodes in the network environment (Gulrajani et al.: see Fig. 1; para [0002], [0069]: PE routers being connected a multicast source through active multi-homing). 
Regarding claim 3, the reference further teaches wherein the multicast flow characteristics information is discovered by the first hop router in response to the endpoint being coupled to the first hop router in the network environment (Gulrajani et al.: see Fig. 2; para [0053]: PE router that is selected as the assert winnwer maintaining the assert state by sending periodic PIM control messages while routing the multicast packets from the source).
Regarding claims 5-6, the reference further teaches wherein the first hop router is configured to discover the multicast flow characteristics information from the endpoint using a link layer discovery protocol (Nagarajan et al.: see Figs. 4-5; Col. 7, lines 42-60: process of a source tree established using PIM source discovery by a last hop router (LHR)).
Regarding claim 8, the reference further teaches wherein the multicast flow characteristics information is propagated from the first hop router to the additional network nodes in the network environment using a PIM flooding and source discovery (PFM-SD) mechanism (Nagarajan et al.: Fig. 10; Col. 16, line 41 to Col. 17, line 52: PIM flooding mechanism allows routers to learn source information without the need for shared trees).
Regarding claim 10, the reference further teaches wherein the additional network nodes in the network environment are configured to add one or more multicast configurations corresponding to the multicast flow information in response to receiving the multicast flow Nagarajan et al.: Fig. 10; Col. 16, line 41 to Col. 17, line 52: PIM flooding mechanism allows routers to learn source information without the need for shared trees).
Regarding claim 11, the reference further teaches wherein one or a plurality of first network nodes of the additional network nodes adjacent to the first hop router in the network environment are configured to receive the multicast flow characteristics information directly from the first hop router according to the PFM-SD mechanism (Nagarajan et al.: Fig. 10; Col. 16, line 41 to Col. 17, line 52: PIM flooding mechanism allows routers to learn source information without the need for shared trees ).
Regarding claim 12, the reference further teaches wherein the one or the plurality of the first network nodes of the additional network nodes are configured to forward the multicast flow characteristics information to one or a plurality of second network nodes of the additional network nodes adjacent to the one or a plurality of the first network nodes according to the PFM-SD mechanism (Nagarajan et al.: Fig. 10; Col. 16, line 41 to Col. 17, line 52: PIM flooding mechanism allows routers to learn source information without the need for shared trees).
Regarding claim 13, the reference further teaches wherein both the one or the plurality of the first network nodes and the one or the plurality of the second network nodes are configured to selectively form the one or more multicast flow associated with the endpoint based on the multicast flow characteristics information received according to the PFM-SD mechanism (Nagarajan et al.: Fig. 10; Col. 16, line 41 to Col. 17, line 52: PIM flooding mechanism allows routers to learn source information without the need for shared trees ).
Regarding claim 14, the reference further teaches wherein updating the multicast flow characteristics information of the endpoint; and propagating the updated multicast flow Nagarajan et al.: Fig. 10; Col. 16, line 41 to Col. 17, line 52: PIM flooding mechanism allows routers to learn source information without the need for shared trees). 
Regarding claims 15, 17, 18, they are system claims corresponding to the method claims 1, 5, 8 discussed above. Therefore, claims 15, 17, 18 are analyzed and rejected as previously discussed with respect to claims 1, 5, 8 above.
Regarding claim 20, this claim differs from claims Nagarajan et al. (US#9,838,303) in view of Gulrajani et al. (US#2018/0367451) in that the claims recited a computer program product for performing the same basis of steps and apparatus of the prior arts as discussed in the rejection of claims 1 above.  It would have been obvious to a person of ordinary skill in the art to implement a computer program product in Nagarajan in view of Gulrajani for performing the steps and apparatus as recited in the claims with the motivation being to provide the efficient enhancement for forming multicast flows through the network, and easy to maintenance, upgrade.	 	
One skilled in the art would have recognized the need for effectively and efficiently providing multicast flows through the network, and would have applied Gulrajani’s Techniques for forwarding of multicast traffic in multi-homed networks without duplication of multicast packets into Nagarajan’s distribution of multicast traffic over computer networks utilizing PIM flooding mechanism.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Gulrajani’s optimized protocol independent multicast (PIM) assert mechanism into Nagarajan’s PIM source discovery by last hop router with the motivation being to provide a method and system for discovery, update and propagation of multicast stream capabilities in a capability-aware network.
Allowable Subject Matter
9.	Claims 4, 7, 9, 16, 19 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.        The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the multicast flow characteristics information associated with the endpoint includes one or a combination of an amount of data in a multicast flow associated with the endpoint, an indication of whether the endpoint is either or both a receiver and a source of the multicast flow associated with the endpoint, a multicast group address of the multicast flow associated with the endpoint, bandwidth requirements of the multicast flow associated with the endpoint, a differentiated services code point of the multicast flow associated with the endpoint, priority information of the multicast flow associated with the endpoint, and a bundle index of one or more flows bundled with the multicast flow associated with the endpoint, as specifically recited in the claims.  
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Nagarajan et al. (US#9,843,513) shows multicast flow overlay using registration over a reliable transport.

The Kebler et al. (US#11,070,386) shows controlling an aggregate number of unique PIM joins in one or more PIM join/prune messages received from a PIM neighbor.
The Kebler et al. (US#10,104,139) shows selectively signaling selective tunnels in multicast VPNs.
The Duncan et al. (US#10,686,699) multicast systems and methods for segment routing.
The Gershon et al. (US#6,563,830) shows multicast registration of all multicast flows in an ATM based emulated LAN.
The Appalla et al. (US#8,817,782) shows method to route multicast data in SPB network by establishing the virtual PIM adjacency across the SPB network in a single PIM domain.
The Appalla et al. (US#8,804,722) shows method and apparatus for routing multicast data across multiple multicast routing domains connected by a SPB network.
The Dutta (US#2019/0386881) shows leaf node discovery for multicast trees.
The Meo et al. (US#11,038,794) shows source initiated distribution of spine node identifiers of preferred spine nodes for use in multicast path selection.
The Mishra et al. (US#10,862,697) shows multicast source discovery mechanism to avoid multicast traffic sync between active multi-homing peers or any cast gateway L2 stretch.
The Mishra et al. (US#10,855,579) shows optimizing IP multicast delivery with use of local source nodes and the propagation of advertisements therefor.

12.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the 
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "
     
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

14.    Information regarding the status of an application may be obtained from the Patent http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
12/02/2021  
/MAN U PHAN/Primary Examiner, Art Unit 2477